 

+

 

©

a
—
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations FE i f ic D

 

UNITED STATES DISTRICT COURT SEP 18 2019

SOUTHERN DISTRICT OF CALIFORNIA soultem uv Sic OF CALF ORN

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

Vv.
ALFONSO SIERRA-ROSALES Case Number: 17CR0474-DMS

Chelsea Estes FD
Defendant’s Attorney

REGISTRATION NO, 60265298

O-

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1 and 2

[] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Failure to report as directed
2 Failure to Test

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until afl fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

September 18, 2019

Date of Imposition of Sentence

   

 

 

_. HON. Dana M. Sabraw _
UNITED STATES DISTRICT JUDGE

 
 

2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ALFONSO SIERRA-ROSALES Judgment - Page 2 of 2
CASE NUMBER: 17CR0474-DMS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TWELVE (12) MONTHS AND ONE (1} DAY.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
at AM, on

 

 

CL] as notified by the United States Marshal.

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
LC) onor before
[] as notified by the United States Marshal.

CL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
- Defendant delivered on Oo 7 _ to 2 On
at ; _, with a certified copy of thisjudgment. - -
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

17CR0474-DMS
